DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-10, and 12-20 are allowed and now renumbered as 1-18.

The closest prior art, Wu, teaches data unavailability and data loss events in a large distributed database system are predicted by proactively and substantially continuously collecting information about appliance states and operations in the database system (Abstract).

The prediction model analyzes and correlates current state information against stored historical data comprising previously collected state data, the analysis results of previously collected data, and other information known to likely cause a DU/DL event (col. 2, lines 65-67).

Given a query document, LSI retrieves documents from a stored collection of documents that are semantically similar (close) to the query document (col. 6, lines 16-18).



Given a query document, LSI retrieves documents from a stored collection of documents that are semantically similar (close) to the query document (col. 6, lines 16-18).

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including a data filter dictionary storing a plurality of electronic log data records associated with prior input data; noise reduction algorithm to remove information from the input data and create a subset of the input data; a predictive analytic algorithm platform to receive the subset of input data and use a predictive analytic algorithm, associated with an in-memory database system and a predictive analysis library, to output a prediction result;  and an intelligent loop-back mechanism to receive the subset of the input data and dynamically 

Prior art of record fails to teach a combination of elements including accessing a data filter dictionary, wherein the data filter dictionary stores a plurality of electronic log data records associated with prior input data; noise reduction algorithm to remove information from the input data and create a subset of the input data; using, by the predictive analytic algorithm platform, a predictive analytic algorithm, associated with an in-memory database system and a predictive analysis library, and the subset of the input data to output a prediction result; receiving, at an intelligent loop-back mechanism, the subset of the input data; and dynamically updating, by the intelligent loop-back mechanism, the data filter dictionary based on an impact associated with the output prediction result as recited in independent claim 9.

Prior art of record fails to teach a combination of elements including instructions to access a data filter dictionary, wherein the data filter dictionary stores a plurality of electronic log data records associated with prior input data; noise reduction algorithm to remove information from the input data and create a subset of the input data instructions to use, by the predictive analytic algorithm platform, a predictive analytic algorithm, associated with an in-memory database system and a predictive analysis library, and the subset of the input data to output a prediction result; instructions to receive, at an intelligent loop-back mechanism, the subset of the input data; and instructions to dynamically update, by the intelligent loop-back mechanism, the data 

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.


						*****
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/LESLIE WONG/Primary Examiner, Art Unit 2164